DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 November 2021 has been entered.  Claims 1-13 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0090083) in view of Wu (US 2005/0274990), Yuki (US 2011/0057923), and Levit (US 2004/0190208).  All reference is to Kim unless otherwise indicated.

Regarding Claim 1 (Currently Amended), Kim teaches a data driving integrated circuit, comprising:
a gamma voltage generating circuit [fig. 5 @360], configured to receive a first voltage [fig. 5 @AVDD] and a second voltage [fig. 5 @AGND], wherein 
the first voltage and the second voltage are in a gamma voltage range [¶0113, “the gamma voltage generator 360 may output the eight reference gamma voltages GMA having different voltage levels between the first voltage AVDD and the second voltage AGND”] or are as the largest and the smallest gamma voltages of the gamma voltage range [alternate limitation not addressed];
a first power terminal [fig. 5 @AVDD connection to fig. 5 @112] configured to receive the first voltage [fig. 5 @AVDD]; with 
a second power terminal [fig. 5 @AGND connection to fig. 5 @112] configured to receive the second voltage [fig. 5 @AGND]
Kim does not teach a first ESD protection circuit associated with the first power terminal; wherein the first ESD protection circuit is disposed in a path connecting between the first power terminal and the gamma voltage generating circuit; a first dummy terminal, configured to receive a gamma reference voltage other than the first voltage and the second voltage, wherein the first dummy terminal and the first power terminal are directly coupled to each other by turning on a first switch disposed between the first dummy terminal and the first power terminal; and a second ESD protection circuit associated with the first dummy terminal; wherein the first ESD protection circuit and the second ESD protection circuit are coupled in parallel 
Wu teaches a first ESD protection circuit [fig. 4 @430 and 440, ¶0023] associated with a first terminal [fig. 4 @410];
a first dummy terminal [fig. 4 @495, ¶0011, “a PMOS FET plus NMOS FET output stage connected between Vcc and Vss (ground) whose input connects from the mid stages and whose output drives an unused I/O pad], configured to receive a gamma reference voltage other than the first voltage and the second voltage [construed as an intended use of first dummy terminal], and 
the first dummy terminal [fig. 4 @495] coupled [fig. 4 illustrates claimed structure] to the first terminal [fig. 4 @410]; and 
a second ESD protection circuit [¶0023, fig, 4 @480 and 490] associated with the first dummy terminal [fig. 4 @495]; wherein 
the first ESD protection circuit [fig. 4 @430 and 440] and the second ESD protection circuit [fig. 4 @480 and 490] are coupled in parallel [fig. 4 and ¶0023, “a third parallel ESD current discharge path to ground is established through devices 490 and 480”, fig. 4 also illustrates the input to the output through the first and second ESD devices can take a first or a second path to the same destination point]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a dummy pin with an ESD device adjacent to an I/O pin with an ESD device, as taught by Wu, into the data driving integrated circuit taught by Kim, in order to provide a means of distributing the circuit of this invention next to each input/output pad in order to provide parallel ESD current discharge paths (Wu: ¶0010)
Kim in view of Wu does not teach the first terminal is a first power terminal; the first ESD protection circuit is disposed in a path connecting between the first power terminal and the gamma voltage generating unit;  wherein the first dummy terminal and the first power terminal are directly coupled to each other by turning on a first switch disposed between the first terminal and the first power terminal
Yuki teaches a first terminal is a first power terminal [fig. 8 @VDD];
 a first ESD protection circuit [fig. 8 @unlabeled protection diodes in protection circuit (fig. 8 @15)] is disposed in a path connecting between the first power terminal [fig. 8 @VDD] and a gamma voltage generating unit [fig. 8 @11]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate ESD protection with ESD protection devices and a dummy 
Kim in view of Wu, and Yuki does not teach the first dummy terminal [construed as a first terminal] and the first power terminal [construed as a second terminal] are directly coupled to each other by turning on a first switch disposed between the first terminal and the second terminal
Levit teaches a first terminal [fig. 1 @PAD 37] and a second terminal [fig. 1 @I/O Pad 12] are directly coupled to each other by turning on a first switch [fig. 1 @36, [¶0028 teaches a switch] disposed between [fig. 1 illustrates the claimed structure] the first dummy terminal and the first power terminal
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a switch between an input terminal and an unused pad terminal, enabling the input terminal and the pad terminal to be directly connected or not connected, as taught by Levit, in order to provide a primary and secondary ESD protection scheme that can be configured to provide the necessary overcurrent protection while minimizing negative effects on the ESD sensitive circuitry (Levit: ¶0029, “By putting coupling device 36 into its second state and electrically decoupling primary parallel ESD protection circuit 30 from ESD-sensitive circuitry 10, the overall capacitance of semiconductor die may be reduced. This may make it easier for a system designer to satisfy the system constraints on the permissible capacitance”).

Claim 2 (Original), Kim in view of Wu, Yuki, and Levit teaches the data driving integrated circuit of Claim 1, wherein 
the first power terminal [fig. 5 @AVDD connection to fig. 5 @112 and Wu: fig. 2 @200 and fig. 4 @410], the second power terminal [fig. 5 @AGND connection to fig. 5 @112 and Wu: fig. 2 @210 and fig. 4 @410], and the first dummy terminal [Wu: fig. 4 @495 and Wu: fig. 2 @210] are input/output pins [Wu: fig. 2 @210, ¶0018] on the data driving integrated circuit [Wu: fig. 2 @240] configured to connect to and communicate with an external circuit [construed as an intended use of the IC I/O pins taught by Wu which makeup the claimed terminals].

Regarding Claim 3 (Original), Kim in view of Wu, Yuki, and Levit teaches the data driving integrated circuit of Claim 1, comprising: 
a second dummy terminal [Wu: fig. 4 @ 495 and fig. 2 @210 (associated with I/O pin 210 associated with second power pin)] coupled [fig. 4 illustrates claimed connection] to the second power terminal [fig. 5 @AGND connection to fig. 5 @112, Wu: fig. 4 @410 and fig. 2 @210, ¶0018, “FIG. 2 shows block diagram which represents an integrated circuit 240 with several input/output (I/O) pins 200, 210.  In this invention, all of the pins or I/O pads have the protection circuit of this invention adjacent to them.  When one of the I/O pads is zapped such as pin 200 in FIG. 2, all of the protection circuit associated with all of the I/O pads 200, 200 including the zapped and unzapped I/O pads participate in a parallel circuit combination which greatly improves the whole chip ESD protection”];
a third ESD protection circuit [Wu: fig. 4 @430 and 440] associated with the second power terminal [Wu: fig. 4 @410]; and  
a fourth ESD protection circuit [Wu: fig. 4 @480 and 490] associated with the second dummy terminal [Wu: fig. 4 @480 and 490] wherein 
the third ESD protection circuit and the fourth ESD protection circuit are coupled in parallel [fig. 4 and ¶0023, “a third parallel ESD current discharge path to ground is established through devices 490 and 480”, fig. 4 also illustrates the input to the output through the first and second ESD devices can take a first or a second path to the same destination point].

Regarding Claim 4 (Original), Kim in view of Wu, Yuki, and Levit teaches the data driving integrated circuit of Claim 1, wherein 
the gamma voltage generation circuit comprises one or more voltage dividing circuits for generating a plurality of gamma voltages based on the first voltage and the second voltage [¶0113, “a first voltage AVDD and a second voltage AGND are input to the gamma voltage generator 360 … the gamma voltage generator 360 may divide the first voltage AVDD and the second voltage AGND into eight reference gamma voltages to be output”].

Regarding Claim 5 (Currently Amended), Kim in view of Wu, Yuki, and Levit teaches the data driving integrated circuit of Claim 3, further comprising:
a switch [Levit: fig. 1 @36], coupled between the first power terminal [construed as Levit: fig. 1 @I/O PAD 12] and the first dummy terminal [construed as Levit: fig. 1 @ PAD 37]
Kim in view of Wu, Yuki, and Levit does not teach the switch is a second switch connecting a second power terminal and a second dummy terminal
	One of ordinary skill in the art would recognize that Levit teaches a concept of incorporating an ESD protection circuit between an integrated circuit input terminal and ESD sensitive circuitry within the integrated circuit.  If a second input terminal required the same type of ESD protection circuit as the first input terminal, it would have been obvious to one of ordinary skill in the art, before the application was filed, to incorporate a second ESD protection circuit between the second input terminal and a second ESD sensitive circuit, the second ESD circuit comprising a second switch connecting second power terminal with a second dummy terminal with a high expectation of success.

Regarding Claim 6 (Original), Kim in view of Wu, Yuki, and Levit teaches the data driving integrated circuit of Claim 5, further comprising:
a controller [construed as generator of the control signal (not shown) taught by Levit: ¶0028, “coupling device 36 may be a pass-gate that is substantially conducting in its first state and substantially non-conducting in its second state.  A control signal (not shown) may be coupled to the pass-gate to switch its state from conducting to non-conducting and vice versa”], configured to turn on or off the first switch [Levit: fig. 1 @36] connecting the first power terminal [construed as Levit: fig. 1 @I/O PAD 12] with the first dummy terminal [construed as Levit: fig. 1 @ PAD 37]
the controller configured to turn on or off the second switch connecting the second power terminal with the second dummy terminal
One of ordinary skill in the art would understand that installing a second ESD protection circuit between a second power terminal and a second dummy pad would include a second control signal to be generated, by a controller, for the second switch.
It would have been obvious to one of ordinary skill in the art before the application was filed to connect the second switch to a control signal configure to turn the second switch on and off with a high expectation of success.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wu, Yuki, Cho (US 2010/0007596), and Levit (US 2004/0190208).  All reference is to Kim unless indicated otherwise.

Regarding Claim 8 (Currently Amended), Kim teaches a display apparatus, comprising:
a display panel [fig. 1 @100], comprising a plurality of pixels [fig. 1 illustrates], wherein 
each pixel is driven according to a data voltage [¶0004];
a data driving integrated circuit [fig. 1 @112] for providing data voltages to drive the pixels [¶0048], and comprising:
a gamma voltage generating circuit [fig. 5 @360], configured to receive a first voltage [fig. 5 @AVDD] and a second voltage [fig. 5 @AGND], wherein 
the first voltage and the second voltage are in a gamma voltage range [¶0113, “the gamma voltage generator 360 may output the eight reference gamma voltages GMA having different voltage levels between the first voltage AVDD and the second voltage AGND”] or are as the largest and the smallest gamma voltages of the gamma voltage range [alternate limitation not addressed];
a first power terminal [fig. 5 @AVDD connection to fig. 5 @112] configured to receive the first voltage [fig. 5 @AVDD]; with 
a second power terminal [fig. 5 @AGND connection to fig. 5 @112] configured to receive the second voltage [fig. 5 @AGND]
a second power terminal [fig. 5 @AGND connection to fig. 5 @112] configured to receive the second voltage [fig. 5 @AGND]
Kim does not teach a data driving integrated circuit disposed on a substrate which is a part of the display panel; a first ESD protection circuit associated with the first power terminal, wherein the first ESD protection circuit is disposed in a path connecting between the first power terminal and the gamma voltage generating circuit; a first dummy terminal, configured to receive a gamma reference voltage other than the first voltage and the second voltage, wherein the first dummy terminal and the first power terminal are directly coupled to each other by turning on a first switch disposed between the first dummy terminal and the first power terminal; and a second ESD protection circuit associated with the first dummy terminal; wherein the first ESD protection circuit and the second ESD protection circuit are coupled in parallel, a power supplying circuit, disposed on a mainboard, and configured to generate the first voltage and the second voltage; and a connecting device connecting the mainboard and the data driving integrated circuit, wherein the first voltage and the second voltage are transmitted to the data driving integrated circuit through the connecting device
Wu teaches a first ESD protection circuit [fig. 4 @430 and 440, ¶0023] associated with a first terminal [fig. 4 @410];
a first dummy terminal [fig. 4 @495, ¶0011, “a PMOS FET plus NMOS FET output stage connected between Vcc and Vss (ground) whose input connects from the mid stages and whose output drives an unused I/O pad], configured to receive a gamma reference voltage other than the first voltage and the second voltage [construed as an intended use of first dummy terminal], and 
a second ESD protection circuit [¶0023, fig. 4 @480 and 490] associated with the first dummy terminal [fig. 4 @495]; wherein 
the first ESD protection circuit [fig. 4 @430 and 440] and the second ESD protection circuit [fig. 4 @480 and 490] are coupled in parallel [fig. 4 and ¶0023, “a third parallel ESD current discharge path to ground is established through devices 490 and 480”]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a dummy pin with an ESD device adjacent to an I/O pin with an ESD device, as taught by Wu, into the display apparatus taught by Kim, in order to provide a means of distributing the circuit of this invention next to each input/output pad in order to provide parallel ESD current discharge paths [Wu: ¶0010].
Kim in view of Wu does not teach the first terminal is a first power terminal; the first ESD protection circuit is disposed in a path connecting between the first power terminal and the gamma voltage generating unit; a data driving integrated circuit disposed on a substrate which is a part of the display panel; a power supplying circuit, disposed on a mainboard, and configured to generate the first voltage and the second voltage; and a connecting device connecting the mainboard and the data driving integrated circuit, wherein the first voltage and the second voltage are transmitted to the data driving integrated circuit through the connecting device; wherein the first dummy terminal and the first power terminal are directly coupled to each other by turning on a first switch disposed between the first dummy terminal and the first power terminal
Yuki teaches a first terminal is a first power terminal [fig. 8 @VDD];
 a first ESD protection circuit [fig. 8 @unlabeled protection diodes in protection circuit (fig. 8 @15)] is disposed in a path connecting between the first power terminal [fig. 8 @VDD] and a gamma voltage generating unit [fig. 8 @11]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate ESD protection with ESD protection devices and a dummy gray scale voltage selection circuit, as taught by Yuki, into the display apparatus taught by Kim in view of Wu, in order to achieve  ESD protection without any increase in the gray scale voltage selecting circuit 12 (Yuki: ¶0069)
Kim in view of Wu and Yuki does not teach a data driving integrated circuit disposed on a substrate which is a part of the display panel; a power supplying circuit, disposed on a mainboard, and configured to generate the first voltage and the second voltage; and a connecting device connecting the mainboard and the data driving integrated circuit, wherein the first voltage and the second voltage are transmitted to the data driving integrated circuit through the connecting device; wherein the first dummy terminal and the first power terminal are directly coupled to each other by turning on a first switch disposed between the first dummy terminal and the first power terminal
Cho teaches a data driving integrated circuit [fig. 1 @200] disposed on a substrate which is a part of a display panel [fig. 1 @110]; 
a power supplying circuit [fig. 1 @730], disposed on a mainboard [fig. 1 @700], and 
configured to generate the first voltage and the second voltage [¶0019, “The DC-DC converter 730 receives a supply voltage from an external device (not shown) to generate and output the driving voltage used to drive the display panel module 500.  The driving voltage includes a digital driving voltage and an analog supply voltage.  The digital driving voltage and analog supply voltage are applied to the data driving units 200 provided in the display panel module 500.  The digital driving voltage is used to drive an internal logic (not shown) of the data driving units 200.  The analog supply voltage serves as a reference voltage to generate a data voltage that is output from the data driving units 200”]; and 
a connecting device [fig. 1 @600] connecting the mainboard [fig. 1 @700] and the data driving integrated circuit [fig. 1 @200], wherein 
the first voltage [¶0019 analog supply voltage] and second voltage [the Examiner takes Official Notice that it is well known in the display art to route ground  from a mainboard to an integrated circuit terminal located on a display substrate] is transmitted to the data driving integrated circuit through the connecting device 
Before the application was filed it would have been obvious to one of ordinary skill in the art to couple an ESD protection device between the terminals of a first and second reference voltage, as taught by Cho, into the display apparatus taught by Kim in view of Wu and Yuki in order to protect internal circuit devices from damages due to static electricity (Cho: ¶0008).
Kim in view of Wu, Yuki, and Cho does not teach the first dummy terminal and the first power terminal are directly coupled to each other by turning on a first switch disposed between the first dummy terminal and the first power terminal
Kim in view of Wu, Yuki, and Cho does not teach the first dummy terminal [construed as a first terminal] and the first power terminal [construed as a second terminal] are directly coupled to each other by turning on a first switch disposed between the first terminal and the second terminal
Levit teaches a first terminal [fig. 1 @PAD 37] and a second terminal [fig. 1 @I/O Pad 12] are directly coupled to each other by turning on a first switch [fig. 1 @36, [¶0028 teaches a switch] disposed between [fig. 1 illustrates the claimed structure] the first terminal and the first second terminal
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a switch between an input terminal and an unused pad terminal, enabling the input terminal and the pad terminal to be directly connected or not connected, as taught by Levit, into the display apparatus, taught by Kim in view of Wu, 

Regarding Claim 9 (Currently Amended), Kim in view of Wu, Yuki, Cho, and Levit teaches the display apparatus of Claim 8, wherein the data driving integrated circuit further comprising:
a second dummy terminal [Wu: fig. 4 @ 495 and fig. 2 @210 (associated with I/O pin 210 associated with second power pin)] coupled [Wu: fig. 4 illustrates claimed connection] to the second power terminal [fig. 5 @AGND connection to fig. 5 @112, Wu: fig. 4 @410 and fig. 2 @210, ¶0018, “FIG. 2 shows block diagram which represents an integrated circuit 240 with several input/output (I/O) pins 200, 210.  In this invention, all of the pins or I/O pads have the protection circuit of this invention adjacent to them.  When one of the I/O pads is zapped such as pin 200 in FIG. 2, all of the protection circuit associated with all of the I/O pads 200, 200 including the zapped and unzapped I/O pads participate in a parallel circuit combination which greatly improves the whole chip ESD protection”];
a third ESD protection circuit [Wu: fig. 4 @430 and 440] associated with the second power terminal [Wu: fig. 4 @410]; and  
a fourth ESD protection circuit [Wu: fig. 4 @480 and 490] associated with the second dummy terminal [Wu: fig. 4 @480 and 490] wherein 
the third ESD protection circuit and the fourth ESD protection circuit are coupled in parallel [Wu: fig. 4 and ¶0023, “a third parallel ESD current discharge path to ground is established through devices 490 and 480”, fig. 4 also illustrates the input to the output through the first and second ESD devices can take a first or a second path to the same destination point].

Regarding Claim 10 (Original), Kim in view of Wu, Yuki, Cho, and Levit teaches the display apparatus of Claim 8, wherein 
the gamma voltage generation circuit comprises one or more voltage dividing circuits for generating a plurality of gamma voltages based on the first voltage and the second voltage [¶0113, “a first voltage AVDD and a second voltage AGND are input to the gamma voltage generator 360 … the gamma voltage generator 360 may divide the first voltage AVDD and the second voltage AGND into eight reference gamma voltages to be output”].

Regarding Claim 11 (Currently Amended), Kim in view of Wu, Yuki, Cho, and Levit teaches the display apparatus of Claim 9, wherein data driving integrated circuit further comprising:
a switch [Levit: fig. 1 @36], coupled between the first power terminal [construed as Levit: fig. 1 @I/O PAD 12] and the first dummy terminal [construed as Levit: fig. 1 @ PAD 37]
he switch is a second switch connecting a second power terminal and a second dummy terminal
	One of ordinary skill in the art would recognize that Levit teaches a concept of incorporating an ESD protection circuit between an integrated circuit input terminal and ESD sensitive circuitry within the integrated circuit.  If a second input terminal required the same type of ESD protection circuit as the first input terminal, it would have been obvious to one of ordinary skill in the art, before the application was filed, to incorporate a second ESD protection circuit between the second input terminal and a second ESD sensitive circuit, the second ESD circuit comprising a second switch connecting second power terminal with a second dummy terminal with a reasonable expectation of success.

Regarding Claim 12 (Currently Amended), Kim in view of Wu, Yuki, Cho, and Levit teaches the display apparatus of Claim 11, wherein the data driving integrated circuit further comprising:
a controller [construed as generator of the control signal (not shown) taught by Levit: ¶0028, “coupling device 36 may be a pass-gate that is substantially conducting in its first state and substantially non-conducting in its second state.  A control signal (not shown) may be coupled to the pass-gate to switch its state from conducting to non-conducting and vice versa”], 
configured to turn on or off the first switch [Levit: fig. 1 @36] connecting the first power terminal [construed as Levit: fig. 1 @I/O PAD 12] with the first dummy terminal [construed as Levit: fig. 1 @ PAD 37]
the controller configured to turn on or off the second switch connecting the second power terminal with the second dummy terminal
One of ordinary skill in the art would understand that installing a second ESD protection circuit between a second power terminal and a second dummy pad would include a second control signal to be generated, by a controller, for the second switch.
It would have been obvious to one of ordinary skill in the art before the application was filed to connect the second switch to a control signal configure to turn the second switch on and off with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wu, Yuki, Levit, and Cong (US 2019/0228730).  All reference is to Kim unless indicated otherwise.

Regarding Claim 7 (Previously Presented), Kim in view of Wu, Yuki, and Levit teaches the data driving integrated circuit of Claim 5, further comprising 
a control signal [Levit teaches control signal for the switch incorporated in ESD Protection Circuit (fig. 1 @14)] is configured to turn on or off [Levit: ¶0028] the first and second switches [construed as Levit fig. 1 @36-1 for the first ESD circuit and 36-2 for the second ESD circuit]
Kim in view of Wu, Yuki, and Levit does not teach a control terminal, receiving the control signal from an external controller
a data driving integrated circuit [¶0034] control terminal [fig. 1 @SW [¶0032, “The function multiplexing circuit 10 further has an enabling signal terminal SW] receiving a control signal [¶0036, “under control of the enabling signal terminal SW”] from an external source [construed as external to the data driving integrated circuit; fig. 1 illustrates control signal injected at SW originated external to the data driving circuit]
Before the application was filed it would have been obvious to one of ordinary skill in the art to incorporate a control terminal on a data driving integrated circuit to transmit a control signal to the data driving integrated circuit, as taught by Cong, into the data driving integrated circuit taught by Kim in view of Wu, Yuki, and Levit in order to transmit control signals to the data driving integrated circuit. 
Kim in view of Wu, Yuki, Levit, and Cong does not teach the external source of the control signal is a controller
The Examiner takes Official Notice that it is well known in the electronic art that the source of a control signal that controls a device is functioning as a controller.
It would have been obvious to one of ordinary skill in the art before the application was filed to configure a controller as the source of a control signal with a reasonable expectation of success.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Wu, Yuki, Cho, Levit, and Cong (US 2019/0228730).  All reference is to Kim unless indicated otherwise.

Claim 13 (Original), Kim in view of Wu, Yuki, Cho, and Levit teaches the display apparatus of Claim 11, wherein
the gamma voltage generating circuit [Kim teaches a part (coupled to) the data driving integrated circuit], further comprises 
a control signal [Levit teaches control signal for the switch incorporated in ESD Protection Circuit (fig. 1 @14)] is configured to turn on or off [Levit: ¶0028] the first and second switches [construed as Levit fig. 1 @36-1 for the first ESD circuit and 36-2 for the second ESD circuit]
Kim in view of Wu, Yuki, Cho, and Levit does not teach the gamma voltage generating circuit [taught by Kim as the data driving integrated circuit], further comprises a control terminal receiving the control signal from a controller
Cong teaches a data driving integrated circuit [¶0034] further comprises a control terminal [fig. 1 @SW, ¶0032, “The function multiplexing circuit 10 further has an enabling signal terminal SW] receiving a control signal [¶0036, “under control of the enabling signal terminal SW”] from an source [construed as external to the data driving integrated circuit; fig. 1 illustrates control signal injected at SW originated external to the data driving circuit]
Kim in view of Wu, Yuki, Cho, Levit, and Cong does not teach the source of the control signal is a controller
The Examiner takes Official Notice that it is well known in the electronic art that the source of a control signal that controls a device is functioning as a controller and it would have been obvious to one of ordinary skill in the art before the application was 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Wilson whose telephone number is (571)272-5640.  The examiner can normally be reached 1000-1830.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Douglas M Wilson/Examiner, Art Unit 2694